DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informality creating antecedent basis issues: the semi-bounded volume as recited in line 2. This objection may be overcome by changing the dependency of claim 27 from claim 25 to claim 26. For purposes of examination, the claim has been treated as such. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stango et al. (US 2016/0081633; hereinafter Stango).
Stango discloses a compression paddle (figs. 15a-c) comprising: a bottom wall having a patient contact surface (at 162) and a patient access surface (behind 172), wherein during a compression of a breast, the patient contact surface is in contact with the breast and the patient access surface is disposed a distance from the patient contact surface so as to not contact the breast (pars. 55-57), wherein the bottom wall extends substantially horizontally relative to a vertical direction (figs. 15a-c), and wherein at least three lowermost points of the bottom wall relative to the vertical direction define a bottom reference plane (P); a transition wall (between 168 and 172) between and connecting the patient contact surface and the patient access surface, wherein the transition wall is a generally smooth curvature has a generally smoothly curved shape that rises upwardly from the bottom reference plane from the patient contact surface towards the patient access surface such that the patent access surface is positioned above the patient contact surface relative to the vertical direction (pars. 55-57; fig. 15c); a front wall (170), wherein during the compression of the breast, the front wall is in contact with a chest wall (pars. 55-57; figs. 15a-c); and an interface wall between and connecting the patient contact surface and the front wall, wherein the interface wall has a generally smooth curved shape (pars. 56-57; fig. 15c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bouscary et al. (US 5398272; hereinafter Bouscary) in view of Stango.

Regarding claim 21, Bouscary discloses a breast compression paddle (figs. 1-2) comprising: a compression portion having a front wall (120) configured to be adjacent to and to face towards a chest wall of a patient during imaging, wherein the front wall comprises a front wall height, a curved lower interface (between 110 and 120), and a front reference plane (along 120) adjacent the chest wall, the front reference plane being substantially along a vertical direction of the breast compression paddle (fig. 2); a bottom wall (110) connected to the curved lower interface and configured to extend away from the chest wall and to be adjacent a length of a top of a compressed breast, wherein the bottom wall comprises a central portion (at 111) and two outer edge portions at least partially defining the central portion, and wherein the two outer edge portions extend away from the front reference plane, and wherein the two outer edge portions are at a lowermost portion of the breast compression paddle and define a bottom reference plane (along 110) substantially orthogonal to the front reference plane (along 120) , and wherein the front wall height is defined between the bottom reference plane and an uppermost portion of the front wall in the vertical direction (fig. 2); and a bracket portion (200) distal from the compression portion, wherein the bracket portion comprises a paddle top surface (at the top of 200) and a bracket underside surface (at the bottom of 200), and wherein the paddle top surface comprises a top reference plane disposed a maximum paddle height (at the maximum height of 200) above the bottom reference plane, and wherein the maximum paddle height (at the maximum height of 200) is greater than the front wall height (of 120).  
However, Bouscary fails to disclose wherein the two outer edge portions are a lowermost portion of the breast compression paddle.
Stango teaches wherein the two outer edge portions (166) are a lowermost portion of the breast compression paddle. 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Bouscary with the teaching of Stango, since one would have been motivated to make such a modification for more equal force distribution (Stango: par. 56).

Regarding claim 22, Bouscary discloses wherein the bracket portion (200) comprises a rear bracket wall (at the rear of 200) disposed opposite the front wall (120) and connecting the paddle top surface and the bracket underside surface (at the bottom of 200), and wherein the rear bracket wall (at the top of 200) terminates at a distance above the bottom reference plane (along 110) greater than the front wall height (of 120).  

Regarding claim 23, Bouscary discloses wherein the bracket underside surface (at the bottom of 200) comprises a portion of the breast compression paddle disposed directly below the paddle top surface (at the top of 200) that defines the top reference plane.  

Regarding claim 24, Bouscary discloses a plurality of ribs (210) disposed below the paddle top surface.  

Regarding claim 25, Bouscary discloses a transition wall (at the rear of 100) connecting the bracket underside surface (of 200) and the bottom wall (110).   

Regarding claim 26, Bouscary discloses wherein the bottom wall (110) and the transition wall (between 200 and 110) are substantially surrounded by a perimeter wall (with 120) extending upward towards the top reference plane (at the top of 200), wherein the bottom wall, the transition wall, and the perimeter wall define a semi-bounded volume (within 100).  Stagno also teaches wherein the bottom wall and the transition wall are substantially surrounded by a perimeter wall extending upward towards the top reference plane, wherein the bottom wall, the transition wall, and the perimeter wall define a semi-bounded volume (fig. 15a).  

Regarding claim 27, Bouscary discloses wherein the bottom wall (110) and the transition wall (between 200 and 110) comprise a lower surface of the semi-bounded volume (with 100), and wherein a portion of the lower surface proximate the bottom wall is non-concave (along 110).  Stagno also teaches wherein the bottom wall and the transition wall comprise a lower surface of the semi-bounded volume, and wherein a portion of the lower surface proximate the bottom wall is non-concave (figs. 15a-c). 

Regarding claim 28, Stango teaches wherein a portion of the lower surface proximate the transition wall is substantially concave (166/168).  

Regarding claim 29, Stango teaches wherein a portion of the lower surface proximate the transition wall is substantially convex (166/168).  

Regarding claim 30, Stango teaches wherein the front wall comprises an indentation (fig. 15c; as seen at the front of 170, or at 166 and P) disposed at an angle to the front wall.  

Regarding claim 31, Bouscary discloses A breast compression paddle (figs. 1-2) comprising: a plurality of boundary walls (120) extending substantially along a vertical direction of the breast compression paddle (100), the plurality of boundary walls comprising a front boundary wall, a rear boundary wall, and two lateral boundary walls extending from the front boundary wall to the rear boundary wall (120); a bracket portion (200) extending from the rear boundary wall away from the front boundary wall; and a bottom wall (110) connected to each of the plurality of boundary walls (120) at a curved interface (between 110 and 120), wherein the bottom wall comprises at least three points (at 110) relative to the vertical direction and defining a bottom reference plane (along 110) substantially orthogonal to the vertical direction (along 120), and wherein an uppermost portion of the front boundary wall (at the front of 120) is disposed at a front boundary wall height above the bottom reference plane, and wherein an uppermost portion of the rear boundary wall (at the back of 120) is disposed at a rear boundary wall height above the bottom reference plane, and wherein the front boundary wall height (at the front of 120) is less than the rear boundary wall height (at the back of 120).  
However, Bouscary fails to disclose wherein the bottom wall comprises at least three points
Stango teaches wherein the bottom wall comprises at least three lowermost points (at 166).   
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Bouscary with the teaching of Stango, since one would have been motivated to make such a modification for more equal force distribution (Stango: par. 56).

Regarding claim 32, Stango teaches wherein the bottom wall comprises a raised central portion (168) and a plurality of outer edge portions (166), and wherein the at least three points are disposed on the plurality of outer edge portions (166).  

Regarding claim 33, Stango teaches wherein the bottom wall comprises two outer edge portions (166) disposed proximate the two lateral boundary walls (above 166), and a central portion (168) substantially level (relatively) with the two outer edge portions (166).  

Regarding claim 34, Stango teaches wherein the bottom wall comprises a proximate portion (118) disposed proximate to the front boundary wall and a distal portion (116) disposed distal from the front boundary wall and wherein the distal portion (116) is disposed a distal portion distance above the bottom reference plane (along 118).  

Regarding claim 35, Bouscary discloses wherein the bracket portion (200) is connected to the rear boundary wall (of 120) and comprises a rear paddle wall (at the back of 200) disposed opposite from the rear boundary wall (of 120) and disposed substantially parallel to the rear boundary wall (fig. 2).  

Regarding claim 36, Bouscary discloses a plurality of ribs (seen in fig. 1) spanning from the rear boundary wall (of 120) to the rear paddle wall (of 200).  

Regarding claim 37, Bouscary discloses wherein at least one of the plurality of ribs contacts at least a portion of the bottom wall (fig. 2).  

Regarding claim 38, Bouscary discloses wherein at least a bottom wall comprises a transition wall (between 110 and 120), wherein at least a portion of the transition wall is convex (fig. 2).  

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bouscary and Stango as applied to claim 31 above, and further in view of Barbarisi (US 4943986). 

Regarding claim 39, Bouscary as modified above suggests claim 31. 
However, Bouscary fails to disclose wherein the front boundary wall defines a recess having an upper width disposed proximate the uppermost portion of the front boundary wall and a lower width disposed proximate the bottom wall, wherein the lower width is greater than the upper width.  
Barbarisi teaches wherein the front boundary wall defines a recess having an upper width disposed proximate the uppermost portion of the front boundary wall and a lower width disposed proximate the bottom wall, wherein the lower width is greater than the upper width (48).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Bouscary with the teaching of Barbarisi, since one would have been motivated to make such a modification for better conforming to a breast.

Regarding claim 40, Barbarisi teaches discloses wherein the recess is disposed at an angle to the front boundary wall (fig. 2).

Response to Arguments
Regarding claims 21-40, Applicant's arguments filed July 27, 2022, have been fully considered but are moot in view of the new grounds of rejection. 

Regarding claim 41, Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Stango fails to disclose a transition wall between the patient contact surface and the patient access surface, the transition wall rising upwardly from the bottom reference plane such that the patent access surface is positioned above the patient contact surface. The Examiner disagrees. Such a physical structure is shown in figures 15a-c of Stango. Therefore, Applicant’s arguments are not persuasive, and claim 41 remains rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884